Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a circuit gate electrode of the first transistor has a smaller width than a width of the gate electrode of the electrostatic discharge protection element, and 
a circuit gate dielectric layer of the first transistor has a smaller thickness than a thickness of the gate dielectric layer of the electrostatic discharge protection element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “wherein a width of each of the circuit source/drain regions of the internal integrated circuit is less than a width of the second impurity region and a width of the fourth impurity region of the electrostatic discharge protection element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “wherein the circuit source/drain regions of the internal integrated circuit are in a circuit N- well region, and a maximum depth of the circuit N-well region is the same as a maximum depth of the second N-well region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above Drawing Objection overcomes.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein a width of each of the circuit source/drain regions of the internal integrated circuit is less than a width of the second impurity region and a width of the fourth impurity region of the electrostatic discharge protection element”, as recited in claim 13.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the circuit source/drain regions of the internal integrated circuit are in a circuit N- well region, and a maximum depth of the circuit N-well region is the same as a maximum depth of the second N-well region”, as recited in claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 15-17, and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0049112 A1, hereinafter refer to Lai) in view of Wang et al. (U.S. Pat. No. 9,607,980 B1, hereinafter refer to Wang).
Regarding Claim 1: Lai discloses a semiconductor device (see Lai, Figs.2 and 5 as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    330
    731
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    314
    728
    media_image2.png
    Greyscale
 
a substrate (see Lai, Fig.2 as shown above); 
a separation region (107) in the substrate (see Lai, Fig.2 as shown above); 
an electrostatic discharge protection element (501/502/503/504/200/500) (see Lai, Fig.5 as shown above and ¶ [0042]- ¶ [0053]); 
an internal integrated circuit (I/O circuit composing the LCD diver IC) electrically connected to the electrostatic discharge protection element (501/502/503/504) (see Lai, Fig.5 as shown above and ¶ [0042]- ¶ [0053]); and 
a first pad (VDD) and a second pad (VSS) electrically connected to the electrostatic discharge protection element (501/502/503/504/200/500) and the internal integrated circuit (I/O circuit composing the LCD diver IC) (see Lai, Fig.5 as shown above and ¶ [0042]- ¶ [0053]),  
wherein the electrostatic discharge protection element (501/502/503/504/200/500) comprises: 
a P-well region (102) in the substrate (see Lai, Fig.2 as shown above); 
a gate electrode having a first side surface and a second side surface, opposing each other, on the substrate (see Lai, Fig.2 as shown above); 
a gate dielectric layer between the gate electrode and the substrate (see Lai, Fig.2 as shown above); 
a first region adjacent to the first side surface of the gate electrode in the substrate (see Lai, Fig.2 as shown above); and 
a second region adjacent to the second side surface of the gate electrode in the substrate (see Lai, Fig.2 as shown above), and 
wherein the first region and the second region have N-type conductivity (see Lai, Fig.2 as shown above), 
the first region includes the substrate, a second N-well region (104c), a first impurity region (104a) overlapping the second N-well region (104c) in a vertical direction, and a second impurity region (104b) nested in the first impurity region (104a), the second impurity region (104b) having a smaller width than the first impurity region (104b) (see Lai, Fig.2 as shown above), 
the second region includes a third impurity region (205a) in the substrate and a fourth impurity region (205b) in the third impurity region (205a) (see Lai, Fig.2 as shown above), 
the vertical direction is perpendicular to an upper surface of the substrate (see Lai, Fig.2 as shown above), and 
a distance between the upper surface of the substrate and a lower surface of the second N-well region (104c) is greater than a distance between the upper surface of the substrate and a lower surface of the separation region (107) (see Lai, Fig.2 as shown above). 
Lai is silent upon explicitly disclosing wherein the first region includes a first N-well region in the substrate, a second N-well region in the first N-well region, a first impurity region overlapping the second N-well region in the first N-well region in a vertical direction.
Before effective filing date of the claimed invention the disclosed first region were known to include a first N-well region in the substrate, a second N-well region in the first N-well region, a first impurity region overlapping the second N-well region in the first N-well region in a vertical direction in order to effectively enhance the ability to endure the ESD voltage and effectively reduce the trigger voltage.
For support see Wang, which teaches wherein the first region includes a first N-well region (104) in the substrate, a second N-well region (114) in the first N-well region (104), a first impurity region (112) overlapping the second N-well region (114) in the first N-well region (104) in a vertical direction (see Wang, Fig.11 as shown below, col.2, lines 24-33, col.3, lines 17-67, and col.4, lines 1-67).

    PNG
    media_image3.png
    471
    881
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lai and Wang to enable the first region to include a first N-well region (104) in the substrate, a second N-well region (114) in the first N-well region (104), a first impurity region (112) overlapping the second N-well region (114) in the first N-well region (104) in a vertical direction as taught by Wang in order to effectively enhance the ability to endure the ESD voltage and effectively reduce the trigger voltage (see Wang, Fig.11 as shown above, col.2, lines 24-33, col.3, lines 17-67, and col.4, lines 1-67).
Regarding Claim 2: Lai as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Lai and Wang further teaches wherein a doping concentration of the second impurity region (104b/110) is greater than a doping concentration of the first impurity region (104a/112) and a doping concentration of the second N-well region (104c/114) (see Lai, Fig.2 as shown above and ¶ [0038] and see Wang, Fig.11 as shown above and col.4, lines 55-67). 
Regarding Claim 3: Lai as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Lai and Wang further teaches wherein a doping concentration of the second N-well region (114) is greater than a doping concentration of the first N-well region (104) (see Wang, Fig.11 as shown above and col.4, lines 55-67).  
Regarding Claim 4: Lai as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Lai and Wang further teaches wherein one side surface of the second N-well region (104c/114) adjacent to the gate electrode (118) is spaced apart from the first side surface of the gate electrode (118) adjacent to the second N-well region (104c/114) in a horizontal direction by a first distance, when viewed from above (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above), and 
the horizontal direction is parallel to the upper surface of the substrate (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above). 
Regarding Claims 5 and 6: Lai as modified teaches a semiconductor device as set forth in claim 4 as above. The combination of Lai and Wang is silent upon explicitly disclosing wherein the first distance is less than 1.5 µm (as recited in claim 5);
wherein the first distance is in a range from 0.1 µm to 0.3 µm (as recited in claim 6).  
However, the combination of Lai and Wang teaches one side surface of the second N-well region (104c/114) adjacent to the gate electrode (118) is spaced apart from the first side surface of the gate electrode (118) adjacent to the second N-well region (104c/114) in a horizontal direction by a first distance (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above). Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the first distance through routine experimentation and optimization to obtain optimal or desired parasitic BJT because the first distance is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 7: Lai as modified teaches a semiconductor device as set forth in claim 4 as above. The combination of Lai and Wang further teaches wherein the first N-well region (104) has a larger width than the second N-well region (114) (see Wang, Fig.11 as shown above).  
Regarding Claim 8: Lai as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Lai and Wang further teaches wherein a distance between the upper surface of the substrate and a lower surface of the first N-well region (101) is greater than a distance between the upper surface of the substrate and the lower surface of the separation region (120) (see Wang, Fig.11 as shown above), and 
a portion of the first N-well region (104) overlaps the separation region (120) in the vertical direction (see Wang, Fig.11 as shown above).  
Regarding Claim 9: Lai as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Lai and Wang further teaches wherein the electrostatic discharge protection element further comprises: 
a first parasitic BJT in which the first N-well region (104) operates as an emitter, the P-well region (102) operates as a base, and the second region operates as a collector (see Wang, Fig.11 as shown above); 
a second parasitic BJT in which the first impurity region (104a/112) operates as an emitter, the P-well region (104) operates as a base, and the second region operates as a collector (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above); and 4Atty. Dkt. No. 15202-000174-US U.S. Application No. 16/986,533 
a third parasitic BJT in which the second N-well region (104c/114) operates as an emitter, the P-well region (102) operates as a base, and the second region operates as a collector (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above).  
Regarding Claim 15: Lai discloses a semiconductor device (see Lai, Figs.2 and 5 as shown above and ¶ [0002]) comprising: 
a substrate including a P-well region (106) (see Lai, Fig.2 as shown above); 
a gate electrode on the substrate (see Lai, Fig.2 as shown above); and 
a first region and a second region formed in the substrate on opposite sides adjacent to the gate electrode (see Lai, Fig.2 as shown above), 
wherein the first region includes the substrate and a second N-well region (104c), a first impurity region (104a), and a second impurity region (104b) nested in the first impurity region (104a), the second impurity region (104b) having a smaller width than the first impurity region (104a) (see Lai, Fig.2 as shown above), 
the second region includes a third impurity region (205a) in the substrate and a fourth impurity region (205b) in the third impurity region (205a) (see Lai, Fig.2 as shown above), 
a doping concentration of the second impurity region (104b) is greater than a doping concentration of the second N-well region (104c) (see Lai, Fig.2 as shown above and ¶ [0038]).  
Lai is silent upon explicitly disclosing wherein the first region includes a first N-well region in the substrate and a second N-well region, a first impurity region, and a second impurity region nested in the first N-well region,
a doping concentration of the second N-well region is greater than a doping concentration of the first N-well region.7Atty. Dkt. No. 15202-000174-US U.S. Application No. 16/986,533 
Before effective filing date of the claimed invention the disclosed first region were known to include a first N-well region in the substrate and a second N-well region, a first impurity region, and a second impurity region nested in the first N-well region and the doping concentration of the second N-well region is greater than a doping concentration of the first N-well region in order to effectively enhance the ability to endure the ESD voltage and effectively reduce the trigger voltage.
For support see Wang, which teaches wherein the first region includes a first N-well region (104) in the substrate and a second N-well region (114), a first impurity region (112), and a second impurity region (110) nested in the first N-well region (104) (see Wang, Fig.11 as shown above, col.2, lines 24-33, col.3, lines 17-67, and col.4, lines 1-67),
a doping concentration of the second N-well region (114) is greater than a doping concentration of the first N-well region (104) (see Wang, Fig.11 as shown above and col.4, lines 55-67).7Atty. Dkt. No. 15202-000174-US U.S. Application No. 16/986,533 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lai and Wang to enable the first region to include the first N-well region (104) in the substrate and the second N-well region (114), the first impurity region (112), and the second impurity region (110) nested in the first N-well region (104) and the doping concentration of the second N-well region (114) is greater than a doping concentration of the first N-well region (104) as taught by Wang in order to effectively enhance the ability to endure the ESD voltage and effectively reduce the trigger voltage (see Wang, Fig.11 as shown above, col.2, lines 24-33, col.3, lines 17-67, and col.4, lines 1-67).
Regarding Claim 16: Lai as modified teaches a semiconductor device as set forth in claim 15 as above. The combination of Lai and Wang further teaches wherein the second N-well region (104c/114) does not overlap the gate electrode in a vertical direction, and the vertical direction is perpendicular to an upper surface of the substrate (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above).  
Regarding Claim 17: Lai as modified teaches a semiconductor device as set forth in claim 15 as above. The combination of Lai and Wang further teaches wherein one side surface of the second N-well region (104c/114) adjacent to the gate electrode (118) is spaced apart from one side surface of the gate electrode adjacent to the second N-well region (104c/114) in a horizontal direction by a first distance, when viewed from above (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above), 
the horizontal direction is parallel to an upper surface of the substrate (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above). 
The combination of Lai and Wang is silent upon explicitly disclosing wherein the first distance is in a range from 0.1 µm to 1.4 µm.  
However, the combination of Lai and Wang teaches one side surface of the second N-well region (104c/114) adjacent to the gate electrode (118) is spaced apart from the first side surface of the gate electrode (118) adjacent to the second N-well region (104c/114) in a horizontal direction by a first distance (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above). Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the first distance through routine experimentation and optimization to obtain optimal or desired parasitic BJT because the first distance is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 19: Lai discloses a semiconductor device (see Lai, Figs.2 and 5 as shown above and ¶ [0002]) comprising: 
an electrostatic discharge protection element (501/502/503/504/200/500) (see Lai, Fig.5 as shown above and ¶ [0042]- ¶ [0053]); and
an internal integrated circuit (I/O circuit composing the LCD diver IC) electrically connected to the electrostatic discharge protection element (501/502/503/504/200/500) (see Lai, Fig.5 as shown above and ¶ [0042]- ¶ [0053]), 
wherein the electrostatic discharge protection element (501/502/503/504/200/500) comprises: 
a P-well region (106) in a substrate (see Lai, Fig.2 as shown above); 
a gate electrode on the substrate (see Lai, Fig.2 as shown above); and 
a first region and a second region formed in the substrate on opposite sides adjacent to the gate electrode (see Lai, Fig.2 as shown above), 
the first region includes the substrate and a second N-well region (104c), a first impurity region (104a), and a second impurity region (104b) nested in the first impurity region (104a), the second impurity region (104b) having a smaller width than the first impurity region (104a) (see Lai, Fig.2 as shown above),
the second region includes a third impurity region (205a) in the substrate and a fourth impurity region (205b) in the third impurity region (205a) (see Lai, Fig.2 as shown above), 
the electrostatic discharge protection element (501/502/503/504/200/500) includes a plurality of parasitic BJTs (see Lai, Figs.2 and 5 as shown above), 
wherein in the plurality of parasitic BJTs, the P-well region (106) operates as a base and the second region operates as a collector (see Lai, Fig.2 as shown above), and 
wherein the plurality of parasitic BJTs comprise: 9Atty. Dkt. No. 15202-000174-US U.S. Application No. 16/986,533 
at least one second parasitic BJTs allowing current to flow from the first impurity region (104a) to the second region by operating the first impurity region (104a) as a collector (see Lai, Fig.2 as shown above); and 
at least one third parasitic BJTs allowing current to flow from the second N-well region (104c) to the second region by operating the second N-well region (104c) as a collector (see Lai, Fig.2 as shown above).  
Lai is silent upon explicitly disclosing wherein the first region includes a first N-well region in the substrate and a second N-well region,
at least one first parasitic BJTs allowing current to flow from the first N- well region to the second region by operating the first N-well region as a collector. 
Before effective filing date of the claimed invention the disclosed first region were known to include a first N-well region in the substrate and a second N-well region and  at least one first parasitic BJTs allowing current to flow from the first N- well region to the second region by operating the first N-well region as a collector in order to effectively enhance the ability to endure the ESD voltage and effectively reduce the trigger voltage.
For support see Wang, which teaches wherein the first region includes a first N-well region (104) in the substrate and a second N-well region (114) (see Wang, Fig.11 as shown above, col.2, lines 24-33, col.3, lines 17-67, and col.4, lines 1-67),
at least one first parasitic BJTs allowing current to flow from the first N- well region to the second region by operating the first N-well region as a collector (see Wang, Fig.11 as shown above).7Atty. Dkt. No. 15202-000174-US U.S. Application No. 16/986,533 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lai and Wang to enable the first region to include the first N-well region (104) in the substrate and the second N-well region (114) as taught by Wang in order to effectively enhance the ability to endure the ESD voltage and effectively reduce the trigger voltage (see Wang, Fig.11 as shown above, col.2, lines 24-33, col.3, lines 17-67, and col.4, lines 1-67).
Regarding Claim 20: Lai as modified teaches a semiconductor device as set forth in claim 19 as above. The combination of Lai and Wang further teaches wherein a doping concentration of the first impurity region (104a/110) is greater than a doping concentration of the second N-well region (104c/114) (see Lai, Fig.2 as shown above and ¶ [0038] and see Wang, Fig.11 as shown above and col.4, lines 55-67), 
the doping concentration of the second N-well region (114) is greater than a doping concentration of the first N-well region (104) (see Wang, Fig.11 as shown above and col.4, lines 55-67), 
one side surface of the first impurity region (104a/112) adjacent to the gate electrode is spaced apart from the second region by a first distance (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above), and 
one side surface of the second N-well region (104c/114) adjacent to the gate electrode is spaced apart from the second region by a second distance larger than the first distance (see Lai, Fig.2 as shown above and see Wang, Fig.11 as shown above).
Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0049112 A1, hereinafter refer to Lai) and Wang et al. (U.S. Pat. No. 9,607,980 B1, hereinafter refer to Wang) as applied to claims 1 and 15 above, and further in view of Liang et al. (CN 102983133 A, hereinafter refer to Liang).
CN 102983133 A (hereinafter refer to Liang) is relied upon solely for the English language translation of CN 102983133 A. 
Regarding Claim 10: Lai as modified teaches a semiconductor device as applied to claim 1 above. The combination of Lai and Wang further teaches wherein the electrostatic discharge protection element further comprises: 
a P-type impurity region (106) surrounding the first region and the second region (see Lai, Fig.2 as shown above and Fig.1A); 
a first contact plug electrically connected to the first region (see Lai, Fig.2 as shown above); 
a second contact plug electrically connected to the second region (see Lai, Fig.2 as shown above); 
a third contact plug electrically connected to the P-type impurity region (106) (see Lai, Fig.2 as shown above); 
a fourth contact plug electrically connected to the gate electrode (see Lai, Fig.2 as shown above); 
a depth of the first region from the upper surface of the substrate is larger than a depth of the second region from the upper surface of the substrate (see Lai, Fig.2 as shown above), 
a depth of the third impurity region (205a) from the upper surface of the substrate is less than a depth of the second N-well region (104c) from the upper surface of the substrate (see Lai, Fig.2 as shown above), 
5Atty. Dkt. No. 15202-000174-USU.S. Application No. 16/986,533the first contact plug is in contact with the second impurity region (104b) in the first region (see Lai, Fig.2 as shown above), and 
the second contact plug is in contact with the fourth impurity region (205b) in the second region (see Lai, Fig.2 as shown above).  
The combination of Lai and Wang is silent upon explicitly disclosing wherein a first metal line on the first contact plug and electrically connected to the first region through the first contact plug; and 
a second metal line commonly connecting the second to fourth contact plugs and applying a ground voltage to the second region, the P-type impurity region, and the gate electrode through the second to fourth contact plugs, 
the first metal line is electrically connected to the first pad, 
the second metal line is electrically connected to the second pad. 
Before effective filing date of the claimed invention the disclosed first metal line and second metal line were known to be formed on the first contact plug and second to fourth contact plugs, respectively in order to provide input/output (I/O) circuit for electrostatic protection integrated circuit.
For support see, Liang, which teaches wherein a first metal line (226) on the first contact plug (223) and electrically connected to the first region through the first contact plug (223) (see Liang, Figs.3-4 and ¶ [0001]); and 
a second metal line (225) commonly connecting the second to fourth contact plugs (220/221/222) and applying a ground voltage to the second region, the P-type impurity region (207), and the gate electrode (218) through the second to fourth contact plugs (220/221/222) (see Liang, Figs.3-4 and ¶ [0001]), 
the first metal line (226) is electrically connected to the first pad (note: a portion of a first metal line is considered as a first pad) (see Liang, Figs.3-4 and ¶ [0001]), 
the second metal line (225) is electrically connected to the second pad (note: a portion of second metal line is considered as a second pad) (see Liang, Figs.3-4 and ¶ [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Lai, Wang, and Liang to enable the first metal line and second metal line to be formed on the first contact plug and second to fourth contact plugs, respectively as taught by Liang in order to provide input/output (I/O) circuit for electrostatic protection integrated circuit (see Liang, Figs.3-4 and ¶ [0001]).
Regarding Claim 18: Lai as modified teaches a semiconductor device as applied to claim 15 above. The combination of Lai and Wang further teaches wherein a first contact plug electrically connected to the second impurity region (104b) (see Lai, Fig.2 as shown above); 
a second contact plug electrically connected to the fourth impurity region (205b) (see Lai, Fig.2 as shown above); 
a third contact plug electrically connected to the P-well region (106) (see Lai, Fig.2 as shown above); 
a fourth contact plug electrically connected to the gate electrode (see Lai, Fig.2 as shown above).
The combination of Lai and Wang is silent upon explicitly disclosing wherein a first metal line electrically connected to the second impurity region through the first contact plug and extending in one direction on the substrate; and 8Atty. Dkt. No. 15202-000174-US U.S. Application No. 16/986,533 
a second metal line electrically connected to the fourth impurity region and the P-well region through the third and fourth contact plugs and extending in the one direction on the substrate.  
Before effective filing date of the claimed invention the disclosed first metal line to electrically connected to the second impurity region through the first contact plug and 8Atty. Dkt. No. 15202-000174-USthe second metal line to electrically connected to the fourth impurity region and the P-well region through the third and fourth contact plugs, respectively in order to provide input/output (I/O) circuit for electrostatic protection integrated circuit.
For support see, Liang, which teaches wherein a first metal line (226) electrically connected to the second impurity region (209) through the first contact plug (223) and extending in one direction on the substrate (see Liang, Figs.3-4 and ¶ [0001]); and 8Atty. Dkt. No. 15202-000174-US U.S. Application No. 16/986,533 
a second metal line (225) electrically connected to the fourth impurity region (208) and the P-well region (207) through the third and fourth contact plugs (220/221) and extending in the one direction on the substrate (see Liang, Figs.3-4 and ¶ [0001]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Lai, Wang, and Liang to enable the first metal line (226) to electrically connected to the second impurity region (209) through the first contact plug (223) and the U.S. Application No. 16/986,533second metal line (225) to electrically connected to the fourth impurity region (208) and the P-well region (207) through the third and fourth contact plugs (220/221), respectively as taught by Liang in order to provide input/output (I/O) circuit for electrostatic protection integrated circuit (see Liang, Figs.3-4 and ¶ [0001]).
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0049112 A1, hereinafter refer to Lai), Wang et al. (U.S. Pat. No. 9,607,980 B1, hereinafter refer to Wang), and Liang et al. (CN 102983133 A, hereinafter refer to Liang) as applied to claim 10 above, and further in view of Kinosita (U.S. 2007/0052031 A1, hereinafter refer to Kinoshita) and Ko et al. (U.S. 2014/0210003 A1, hereinafter refer to Ko).
CN 102983133 A (hereinafter refer to Liang) is relied upon solely for the English language translation of CN 102983133 A.
Regarding Claim 11: Lai as modified teaches a semiconductor device as applied to claim 10 above. The combination of Lai, Wang, and Liang further teaches wherein the internal integrated circuit (I/O circuit composing the LCD diver IC) includes a plurality of transistors, each of the plurality of transistors includes a circuit active region, a circuit gate electrode on the circuit active region, a circuit gate dielectric layer between the circuit gate electrode and the substrate, and circuit source/drain regions on the circuit active region on opposite sides adjacent to the circuit gate electrode (see Lai, Fig.5 as shown above and ¶ [0042]- ¶ [0053]).
The combination of Lai, Wang, and Liang is silent upon explicitly disclosing wherein the plurality of transistors include a first transistor, 
a circuit gate electrode of the first transistor has a smaller width than a width of the gate electrode of the electrostatic discharge protection element, and 
a circuit gate dielectric layer of the first transistor has a smaller thickness than a thickness of the gate dielectric layer of the electrostatic discharge protection element.  
Before effective filing date of the claimed invention the disclosed the plurality of transistors were known to include a first transistor, a circuit gate electrode of the first transistor has a smaller width than a width of the gate electrode of the electrostatic discharge protection element and a circuit gate dielectric layer of the first transistor has a smaller thickness than a thickness of the gate dielectric layer of the electrostatic discharge protection element in order to protect a very thin gate insulating film.
For support see Kinoshita, which teaches wherein the plurality of transistors include a first transistor (see Kinoshita, Figs.8-12, ¶ [0009], and ¶ [0065]), 
a circuit gate electrode (100) of the first transistor has a smaller width than a width of the gate electrode of the electrostatic discharge protection element (3) (see Kinoshita, Figs.8-12, ¶ [0009], and ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Lai, Wang, Liang, and Kinoshita to enable the circuit gate electrode (100) of the first transistor to have a smaller width than a width of the gate electrode of the electrostatic discharge protection element (3) as taught by Kinoshita in order to protect a very thin gate insulating film of the protected transistor (see Kinoshita, Figs.8-12, ¶ [0009], and ¶ [0065]).
The combination of Lai, Wang, Liang, and Kinoshita is silent upon explicitly disclosing wherein a circuit gate dielectric layer of the first transistor has a smaller thickness than a thickness of the gate dielectric layer of the electrostatic discharge protection element.  
Before effective filing date of the claimed invention the disclosed circuit gate dielectric layer of the first transistor were known to be a smaller thickness than a thickness of the gate dielectric layer of the electrostatic discharge protection element in order to enhances the reliability of the ESD protection circuit.
For support see Ko, which teaches wherein a circuit gate dielectric layer of the first transistor (NLSMOS) has a smaller thickness than a thickness of the gate dielectric layer of the electrostatic discharge protection element (Dg) (see Ko, Figs.14 and 17 and ¶ [0069]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Lai, Wang, Liang, Kinoshita, and Ko to enable circuit gate dielectric layer of the first transistor (NLSMOS) to have a smaller thickness than a thickness of the gate dielectric layer of the electrostatic discharge protection element (Dg) as taught by Ko in order to enhances the reliability of the ESD protection circuit (see Ko, Figs.14 and 17 and ¶ [0069]).  
Regarding Claim 12: Lai as modified teaches a semiconductor device as set forth in claim 11 as above. The combination of Lai, Wang, Liang, Kinoshita, and Ko further teaches wherein a circuit source region among the circuit source/drain regions of the internal integrated circuit (NLSMOS) is electrically connected to the second region of the electrostatic discharge protection element (Dg) through the second metal line (see Ko, Figs.14 and 17).  
Conclusion
30.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896